Title: Remark & Occurs. in Novr. [1770]
From: Washington, George
To: 




Novr. 20th. About One Oclock our Horses arrivd, having been prevented getting to Fort Pitt by the freshes. At Two we set out & got about 10 Miles. The Indians travelling along with us.
 



Tuesday 21st. Reach’d Fort Pitt in the Afternoon, distant from our last Incampment about 25 Miles & as near as I can guess 35 from the Mingo Town.
The Land between The Mingo Town & Pittsburg is of different kinds. For 4 or 5 Miles after leaving the first mentiond place we passd over Steep Hilly ground, hurt with stone; coverd with White Oak; & a thin shallow Soil. This was succeeded by a lively White Oak Land, less broken; & this again by Rich Land the growth of which was chiefly white & red Oak, Mixd; which lasted with some Intervals of indifferent Ridges all the way to Pittsburg.
It was very observable that as we left the River; the Land grew better, which is a confirmation of the Accts. I had before receivd, that the good Bodies of Land lay upon the heads of the Runs & Creeks but in all my Travels through this Country, I have seen no large body of level Land. On the Branches of Racoon Creek there appears to be good Meadow Ground and on Shirtees Creek (over both which we passd) the Lands Looks well. The Country between the Mingo Town and Fort Pitt appears to be well supplied with Springs.
 


Thursday 22. Stayd at Pittsburg all day. Invited the Officers & some other Gentlemen to dinner with me at Samples—among which was one Doctr. Connelly (nephew to Colo. Croghan)  a very sensible Intelligent Man who had travelld over a good deal of this western Country both by Land & Water & confirms Nicho⟨l⟩sons Acct. of the good Land on the Shawana River up which he had been near 400 Miles.
This Country (I mean on the Shawana River) according to Doctr. Connellys acct. must be exceeding desirable on many Accts. The Climate is exceeding fine—the Soil remarkably good. The Lands well Waterd with good streams & full level enough for any kind of Cultivation. Besides these advantages from Nature, it has others not less Important to a new settlement particularly Game which is so plenty as not only to render the Transportation of Provisions there (bread only excepted) altogether unnecessary but to enrich the Adventurers with the Peltry for which there is a constant & good Market.
Doctr. Connelly is so much delighted with the Lands, & Climate on this River; that he seems to wish for nothing more than to induce 100 families to go there to live that he might be among them. A New & most desirable Government might be established here to be bounded (according to his Acct.) by the Ohio Northward & westward. The Ridge that divides the Waters of the

Tenesee or Cherokee River Southward & Westward & a Line to be Run from the Falls of Ohio, or above so as to cross the Shawana River above the Fork of it.
Docter Connelly gives much the same Acct. of the Land between Fort Chartres in the Illinois Country, and Post St. Vincent (O Post) that Nicholson does, except in the Article of Water, wch. the Doctr. says is bad, & in the Summer Scarce. There being little else than stagnate Water to be met with.


   
   John Connolly, a native of Lancaster, Pa., and at this time a resident of Pittsburgh, had become well known on the frontier during the 1760s as a trader and speculator. GW may have been mistaken in stating he was George Croghan’s nephew; his relationship to Croghan has been variously described (see hannaCharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 2:71; wainwrightNicholas B. Wainwright. George Croghan: Wilderness Diplomat. Chapel Hill, N.C., 1959., 287). In 1774, probably under Croghan’s auspices, he claimed the Pittsburgh area for Virginia and proceeded to set up a county government, a plan interrupted by Indian hostilities culminating in Dunmore’s War. During the Revolution, Connolly was an active Loyalist.


 


Friday 23d. After settling with the Indians  & People that attended me down the River & defray the Sundry Expences accruing at Pittsburg, I set of on my return home and after dining at the Widow Mierss. on Turtle Creek reachd Mr. John Stephenson (two or three hours in the Night).


   
   GW paid the Indians £10 13s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329).


 


Saturday 24th. When we came to Stewards Crossing at Crawfords, the River was too high to Ford and his Canoe gone a Drift. However after waiting there 2 or three hours a Canoe was got in which we passd and Swam our Horses. The remainder of this day I spent at Captn. Crawfords it either Raining or Snowing hard all day.
 


Sunday 25th. I Set out early in order to see Lund Washington’s Land, but the Ground & trees being coverd with Snow, I was able to form but an indistinct opinion of it—tho upon the whole it appeard to be a good Tract of Land and as Level as common indeed more so. From this I went to Mr. Thos. Gists, and Dind, & then proceeded on to the Great crossing at Hoglands  where I arrivd about Eight Oclock.


   
   John Hogeland (DLC: Toner Collection).


 


Munday 26th. Reachd Killams on George’s Creek where we met several Families going over the Mountains to live—some witht. having any places provided.
The Snow upon the Alligany Mountains was near knee deep.
 



Tuesday 27th. We got to Colo. Cresaps at the Old Town after calling at Fort Cumberland & breakfasting with one Mr. Innis at the New store opposite. 25 Miles.

   
   
   This was presumably James Innes. the new store: operated by the Ohio Company (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:449 n.3).


 


Wednesday 28th. The Old Town Gut was so high as to Wet us in crossing it, and when we came to Coxs., the River was Impassable; we were obligd therefore to cross in a Canoe & swim our Horses. At Henry Enochs at the Fork of Cacapehon we dind, & lodgd at Rinkers. The distances thus computed—from the old Town to Coxs. 8 Miles—from thence to Cacapehon 12 and 18 Afterwards in all 38 Miles. The last 18 I do not think long ones.
 


Thursday 29th. Set out early & reachd my Brothers by one Oclock (about 22 or 3 Miles). Doctr. Craik having Business by Winchester went that way to meet at Snickers tomorrow by 10 Oclock.
 


Friday 30th. According to Appointment the Doctr. and I met & after Breakfasting at Snickers proceeded on to Wests  where we arrivd at or about Sunset.


   
   West’s ordinary was located at the junction of the Colchester and Carolina roads in Loudoun County near present-day Aldie. By 1765 Charles West had taken over management of the inn from his father, William West (see harrison [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 495).


